OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                            AUSTIN




Honorabla J. Finer Pow.11
County Attornay
Brown County
Br~wnwood, Texas
Jhar sir1



           Ka are SD noalpt
raqueatin~  the opin101~of t
put 88 roli0r8:




    tba ques$loq4vbetbara bondholderfor inatansa
    for the payment of whoa8 bon6 a oertati Mr. he&
    bean laviad, OOuld 00mpal th8 hUfm& authority
    to devote the lntaraatand paalty to the pay-
    ment of his bond; and ir:nO;.ca8ea0 iu 88 my
    knowledge goea, was the quu,atloninYolY6d
    whether a taxpayer could o~pal awh 65.~p0cati0~
    of the intare&  and penaltjriund. 1 m partf-
    eularly anxious for your opinion on tbia 8apwt
    of tbs quaatlon."
                                                              7’42



Eon. J. Plner 7owel1, Page 8


          The g@n@r@l rub with rarerenoe to the disposition
Of penalties and intorest is edited in Ooolay on Taxation,
4th Ed. Vol. 4, p. 3578, .TQO. 1821, aa &llma;
         “F’enaltlealbr dallnquant taxma gcmarally
    follow the tax ace 80 to the dlstrict sntitiea
    to the tax, unless It ir otharwiaa protIde by
    statute. Cn tbc 0tba.rhand, if tEt pbnaltIea
    are ImPosad by the Leglalatum, thaiii-  dlapo~ltlon
    routs In its dlaoretlon. Money lbriY.6    from
    RMaltisa and torfeitureawhere taxes are dally-
    quent @I%?not % part Of the tax, end tiara Irrpoaad
    by Fe Laglalatura it baa ,a rf&t to dispoaa or
    PAah runda a# It llksm, ragardlaas ot the purpose
    of the tax, as agalnat the objaotion   that pub110
    money relaeb.for one purpoas cannot ba usrd for
    anothw. . .”
          Ths p*nera~sr~l~l~~elao stated in 61 Corpus Jurla
p* lfN?B,S*o. 2E50)          :
         *Unless otharwlsa direoted, Intaraat,pan-
    altlaa, and coats  oolleotad on dalinquant turns
    rollow tba tax, end go to the atate, oountJ
    or olty, looordlng a8 tta one or tha othar is
    entitled to the tax Itaolf,  end, In oaa~a wham
    two or more of thee8 two Inkr4stod   in the tax,
    auob Interest szibnsnaltiea    should be appcmtIon-
    ad esong them In the ratio of their roapaotire
    aharea or the tax, the foragolng baing eometlmee
    provided for bg-statute. But the ~~iU~P%lPO
    map ahange thin rule and diapoas otherwiar Of
    lntarrat or penalties. A etatut.  provldlng for
    the dletrlbutionot Interest end penaltl88 601-
    leoted i:16 Biifartnt ainner from the 6lepoaItlon
    of the taxas on wbfoh the lntareat and Renaltier
    are baaed does not umotlntto the Sppli~@tfO~ Of
    taxga to obJaots other than for wbiob tbY were
    i~p0s.d. . .”
         Artlo    7338,   Revteed (~1~11.Ydxte@,   lO25, @@
amsndea, *ich p0rides ror penaltlaa end Intmaat on dalln-
quant taxes, reads in part aa followat
rioon.
    J. Finer ?awtll, 2868 $j


           *kll penalties and Intareat prov$ded~for
      1~ ti:ic.;otstell, whtn colltotad,be ?eld m the
      state, counties,and dletriota, if any, In pro-
      .;;Ortion
              to the tsxas upon vb,lchthe pemlty and
      inttraatarc follaotad. All aisaountc prorldad
      fOT lo thic Act shell, a-bcnallowed, be ohargatj
      to the state, counties,end dlatricts, if ay,
      in proportionto thu tare% upon which such d;a-
      counts nrt ellmad.*~
          You state that you haYe been unable to rind any
statute In Texas proYidIng for the dlcpomltionor panaltiea
end Intartat and we have bran unable to find a0y axeept that
quoted above which epgllaa as between t!! Yarloua taxing
authoritlbaand not rrprassly to the varlout funda of the
county.
          In tht oasa Of JOWE Ya. I'i~liaaa,  1El Tex. 94,
46 I'.X. (R8) 150 our %xprem Court held that p&tSlti~@arid
intaraat lra no part Of tht tax and tbt Le@lslaturatherefore
has autimlty to lsakatiispoeltlon  ttereaf or to raleaao such
peoaltleasnd interest. ft is suaaastaa    that this holding
affords t&m basis for strong argunmnt that,the taxlne,au-
thorities do not neoaasarllybooa to plaoe the interart gid
p~naltles in #a pertioularfund far which tha dellnc;wnt
taxaa mra levied and asaa~aad~    We do not think, however,
met this la the netural or proper rwult of auoh holding
ainoa it la ar,a~plioatIonof the ganaral rule that the
Lagltlaturoamy laekaother ;xoYIslona for the biapoaltlon
of ptnaltIra. The quaatlan here peaantad inroltaa the
proper credltlneof penaltlas as betwten various funds whan
the hLeglelatura has not g.lrm any 8ptolPloalraotIonwith
refuonca thu*to.
          ft mu16 sees to rollaa, by analogy to the mneral
rulea hereimmrt stated, that in the abaenat Of at@tUt~rV
pr@Ylslonsto the contrary, $NaSltie6 COlieOtSdfOF 88X da-
linguaocy should fo31ow the prl::olpaland be prora886 among
the Yarious fund6 ror whl0b the ttxe5 W4rt collt0tad. If
thj.8were not true than would be no proYiaiOnf0r the da-
posit and accountingrOr pesmltlos mai lnttraat.
          It is tharefore our opinion that panaltltdend
interest,   toftsn mlleotsd,
                          &oultI be proratedand pl8Ued to
the or&It of the various fund6 to vAii.ohthe tax88 in que@-
t;On ware due and upOn Rich the penaltimeand Intares% 10
c,uestionaocrutd.
Eon. 3. Plaer Powell, yasrs4


          You diaauar a further‘question%n your letter but
iron attached corre4pondeno4 and other data wu believe it
does not oonawn the aountp, but la a qu8stion affeoting   a
water lmgrovententdietclct and its bondholders,whiah it
would hardly    be groper   ror UB to atteknptto 4mw4r.




IfIRSTAC:
fiTTORNFi--.-


GGGIJ’M